Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1 and 8, the closest found prior art does not teach separately or in combination the claimed subject matter of a gas sensor control device that diagnoses deterioration of a gas sensor having a first cell, which removes oxygen contained in an exhaust gas of an internal combustion engine of a vehicle, and a second cell, which outputs a current corresponding to a concentration of a specific gas contained in the exhaust gas from which oxygen has been removed by the first cell, the gas sensor control device comprising: a control unit that temporarily reduces an oxygen removing capability of the first cell; a determination value acquisition unit that acquires a determination value for diagnosing deterioration of the gas sensor based on an output value of the second cell in a state where the oxygen removal capability of the first cell has been temporarily reduced; a diagnosis unit that performs deterioration diagnosis of the gas sensor by comparing the determination value with a determination threshold; and a correction unit that sets a correction parameter based on at least one of an exhaust pressure, an atmospheric pressure, and a gas composition of an exhaust gas, and corrects any one of the output value, the determination value, and the determination threshold based on the correction parameter.  It is not obvious to combine the found prior art to teach the entirety of the claimed subject matter therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        12/15/2021